DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/22 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, 12-15 and 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 2015/0108203, hereafter “Elliot”) in view of Neidig et al. (US 4591401, “Neidig”), and further in view of Revel et al. (US 2015/0203412).
Regarding claim 1, Elliot discloses a method of joining (figs. 6-9) comprising: preparing a first member 71; preparing a second member 72 (ceramic members- [0092]); forming at least one recess/trench in the second member 72 (fig. 7- [0093]); placing a strip of solid aluminum material 74 (braze filler layer includes aluminum foil- [0071-0072, 0094, 0096]) between the first member and the second member across the trench (fig. 7); bringing the first member and the second member together to contact the solid aluminum material and to form an assembly [0102]; applying a force and heat to the assembly above a melting point of the solid aluminum material (heating to 800+ °C is above melting point of aluminum) such that the solid aluminum material flows into the trench [0102, 0105, 0110]; applying additional heat to the assembly at or above a wetting temperature of the member (dwell time provides additional heat - e.g., dwell temperature 1150°C and dwell time of 30-45 minutes- [0108]) in which the trench is formed to bond the first member to the second member along adjacent faces (figs. 7, 9); and cooling the assembly [0102, 0108]. Elliot discloses that the spacing between the first member and the second member along the adjacent faces is 4 µm (this meets less than 5 µm) braze layer resulting in a hermetic joint between polished aluminum nitride pieces (fig. 51; [0094]). 
Elliot is silent as to the at least one trench having a depth of less than 50 microns. However, such dimension is known in the art. Neidig is drawn to bonding metal to ceramic components, and discloses a surface of one component provided with a plurality of parallel-running grooves/trenches 3 (fig. 1), wherein the grooves have depth and width ranging from about 3 to 10 µm (col. 3, lines 10-15). This meets claimed depth range of less than 50 µm. Neidig teaches that such grooves makes it possible to optimize the quantity of oxygen available at the bonding location and provide a good flow behavior of melt, resulting in a bond with good adhesion (col. 2, lines 53-60). It is noted that Elliot melts aluminum material between the two members such that the aluminum material flows into the trench. Accordingly, one skilled in the art would readily appreciate that trenches similar to Neidig would provide good flow behavior of aluminum melt material. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate parallel-running grooves similar to Neidig in at least one member in the joining method of Elliot because doing so would optimize the quantity of oxygen available at the bonding location and provide a good flow behavior of melt, resulting in a bond with good adhesion.
Elliot does not show that molten aluminum material completely fills the at least one trench so as to conform to the geometry of the trench. However, such feature is known in the art. Revel (also drawn to joining ceramic-based parts- [0001]) discloses forming grooves/trenches 101/201 in the assembly faces of two ceramic-based composite members 10/20 to be brazed (fig. 1A, [0026]) and applying filler/paste 41, which spreads over entire brazing/joining zone and completely fills the grooves/trenches (figs. 1D-1E; [0030-0031]). Revel teaches that partial absence in the one or more grooves indicates non-uniform brazing and the connection might include zones of weakness [0032]. Accordingly, one skilled in the art would be motivated to completely fill the grooves with the liquid filler so as to conform the molten filler to the geometry of the grooves and form strong connection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to completely fill the trench with the molten aluminum filler shaped to conform to the geometry of the trench in Elliot because doing so would result in uniform joint connection, eliminating any zones of weakness, as suggested by Revel. 
Hence, Elliot as modified by Neidig and Revel above includes molten aluminum material completely filling the at least one trench and shaped to conform to the geometry of the trench due to wetting between the molten aluminum and the trench wall, wherein the at least one trench has a depth of less than 50 µm.
As to claims 3-4, Elliot discloses that each of the first member and the second member are each aluminum nitride (AIN) [0092].  
As to claim 5, Elliot discloses that the wetting temperature is above 850°C [0108].  
As to claim 9, Elliot discloses that the solid aluminum material is aluminum foil or sheet [0094, 0096].  
As to claim 12, Elliot discloses that each of the first member and the second member can be a flat plate, forming a multi-layer plate joint (figs. 7, 9, 35-51, [0044-0060]).  
As to claim 6, Elliot discloses that a purity of the strip of solid aluminum material is greater than or equal to about 97%, including 99% Al [0076, 0086] and the assembly is heated to a temperature above about 8000C, about 10000C [0108], and the force applied to the assembly is between about 2-500 psi [0105], which is equivalent to about 0.01-3.4 MPa. The heating temperatures and applied force/pressure taught by Elliot overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. 
As to claims 7-8, Elliot discloses that, in some embodiments, the applying additional heat to the assembly comprises heating the assembly to about 8000C or 1100°C [0108] under a vacuum condition of approximately 10-3 Torr or approximately 10-6 Torr [ 0098]. The heating temperature and vacuum ranges taught by Elliot overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05. 
As to claim 10, Elliot teaches that, in some embodiments, surfaces to be joined undergo a pre-metallization step, wherein a metal layer such as aluminum layer is deposited onto the ceramic pieces by suitable known methods including physical vapor deposition (PVD), CVD or electroplating [0104]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solid aluminum layer by PVD in the method of Elliot since such technique is known and would provide accurate placement of the aluminum layer as necessary.
As to claim 13, Elliot discloses that, in one exemplary embodiment, the first member is a flat plate and the second member is a hollow shaft, wherein the flat plate has a recess/trench adapted to receive a first end of the shaft, thereby forming a semiconductor processing equipment such as a heater (figs. 20-27, [0156-0157]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to join flat plate and a hollow shaft in the method of Elliot in order to manufacture a desired equipment such as a heater.
As to claim 14, Elliot as modified by Neidig above discloses forming a plurality of trenches spaced less than 2 mm in at least one member.
Regarding claim 15, Elliot discloses a method of joining (figs. 6-9) comprising: preparing a first member 71; preparing a second member 72 (ceramic members- [0092]); forming at least one recess/trench in the second member 72 (fig. 7- [0093]); placing a strip of solid aluminum material 74 (braze filler layer includes aluminum foil- [0071-0072, 0094, 0096]) between the first member and the second member across the trench (fig. 7) ; bringing the first member and the second member together to contact the solid aluminum material and to form an assembly [0102]; applying a force and heat to the assembly above a melting point of the solid aluminum material (heating to 800+ °C is above melting point of aluminum) such that the solid aluminum material flows into the trench [0102, 0105, 0110]; applying additional heat to the assembly at or above a wetting temperature of the member (dwell time provides additional heat - e.g., dwell temperature 1150°C and dwell time of 30-45 minutes- [0108]) in which the trench is formed to bond the first member to the second member along adjacent faces (figs. 7, 9); and cooling the assembly [0102, 0108]. Elliot discloses that the spacing between the first member and the second member along the adjacent faces is 4 µm (this meets less than 5 µm) braze layer resulting in a hermetic joint between polished aluminum nitride pieces (fig. 51; [0094]).  
Elliot discloses forming at least one recess/trench in one member, but does not disclose a plurality of trenches in at least one member with a depth of less than 50 microns. However, such dimension is known in the art. Neidig is drawn to bonding metal to ceramic components, and discloses a surface of one component provided with a plurality of parallel-running grooves/trenches 3 (fig. 1), wherein the grooves have depth and width ranging from about 3 to 10 µm (col. 3, lines 10-15). This falls within claimed depth range of less than 50 µm. Neidig teaches that such grooves makes it possible to optimize the quantity of oxygen available at the bonding location and provide a good flow behavior of melt, resulting in a bond with good adhesion (col. 2, lines 53-60). It is noted that Elliot melts aluminum material between the two members such that the aluminum material flows into the trench. Accordingly, one skilled in the art would readily appreciate that trenches similar to Neidig would provide good flow behavior of aluminum melt material. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate parallel-running grooves similar to Neidig in at least one member in the joining method of Elliot because doing so would optimize the quantity of oxygen available at the bonding location and provide a good flow behavior of melt, resulting in a bond with good adhesion. 
Elliot does not show that molten aluminum material completely fills the at least one trench so as to conform to the geometry of the trench. However, such feature is known in the art. Revel (also drawn to joining ceramic-based parts- [0001]) discloses forming grooves/trenches 101/201 in the assembly faces of two ceramic-based composite members 10/20 to be brazed (fig. 1A, [0026]) and applying filler/paste 41, which spreads over entire brazing/joining zone and completely fills the grooves/trenches (figs. 1D-1E; [0030-0031]). Revel teaches that partial absence in the one or more grooves indicates non-uniform brazing and the connection might include zones of weakness [0032]. Accordingly, one skilled in the art would be motivated to completely fill the grooves with the liquid filler so as to conform the molten filler to the geometry of the grooves and form strong connection. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to completely fill the trench with the molten aluminum filler shaped to conform to the geometry of the trench in Elliot because doing so would result in uniform joint connection, eliminating any zones of weakness, as suggested by Revel. 
Hence, Elliot as modified by Neidig and Revel above includes molten aluminum material completely filling the plurality of trenches and shaped to conform to the geometry of the trenches due to wetting between the molten aluminum and the respective trench walls, wherein the each of the plurality of trenches has a depth of less than 50 µm.
As to claims 17-18, Elliot discloses that each of the first member and the second member are each aluminum nitride (AIN) [0092].  
As to claim 19, Elliot discloses that the solid aluminum material is aluminum foil or sheet [0094, 0096].  
As to claim 20, Elliot teaches that, in some embodiments, surfaces to be joined undergo a pre-metallization step, wherein a metal layer such as aluminum layer is deposited onto the ceramic pieces by suitable known methods including physical vapor deposition (PVD), CVD or electroplating [0104]. Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to apply the solid aluminum layer by PVD in the method of Elliot since such technique is known and would provide accurate placement of the aluminum layer as necessary.
As to claims 21-22, Elliot as modified by Neidig above includes a plurality of trenches each having a depth of less than 20 µm.
Regarding claim 23, see rejection of claim 1 above.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Elliot in view of Neidig as applied to claim 1 above, and further in view of Mizunoya et al. (US 4954386, “Mizunoya”). 
As to claim 11, Elliot discloses forming at least one recess/trench with a depth and a width, wherein the width of the trench appears to be considerably larger than its depth (figs. 7, 9). Nonetheless, such feature is known in the art. Revel teaches exemplary groove dimensions having a depth of 0.3 mm and a width of 2 mm [0033], resulting in a width-depth aspect ratio of 5. Mizunoya is directed to forming a composite structure by joining a metal member to a ceramic member (abstract). To join the two members, Mizunoya teaches forming trenches/grooves 5 in the facing surface of at least one member 4 (fig. 3), wherein the grooves have a width in the range of about 10 to 300 µm and a maximum depth of 100 µm, such as 20 µm (col. 3, lines 4-12). For example, at least one groove dimensions include a width of 100 µm and a depth of 20 µm. This corresponds to the width of the trench being 5 times the depth of the trench and falls within the claimed range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. Examiner also notes that a maximum depth up to 100 µm in Mizunoya encompasses depth range of 3-10 µm taught by Neidig. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form trenches with recited width to depth ratio in the method of Elliot & Neidig in order to provide adequate dimensions for a good flow behavior of melt, resulting in a bond with good adhesion between the two members.  
Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elliot & Neidig as applied to claims 1 & 15 above, and further in view of Esaki (US 2006/0156528).
As to claims 2 and 16, Elliot is silent regarding surface roughness range. However, Esaki (also drawn to method of producing aluminum nitride joined body- abstract) teaches a surface roughness of about 0.1 to 0.8 µm in order to enhance the adhesion between metal layer and obtain sufficient junction strength [0048]. This falls within the recited range of 0.1-5 µm. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to create surface roughness of about 0.1 to 0.8 µm on the joining faces  in the method of Elliot because doing so would enhance the adhesion between two members and obtain sufficient joint strength as suggested by Esaki. 

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claims 1, 15 and new claim 23 have been considered but are moot because the new grounds of rejection(s) do not rely on pertinent reference applied in the prior rejection for the matter specifically challenged in the argument. In particular, examiner notes that current 103 rejection set forth above relies on disclosure of Revel, which teaches completely filling trenches with molten filler.

Proposal
In order to expedite prosecution, the following potential amendment is suggested by the examiner for Applicant’s consideration as it appears to distinguish patentably over prior art reference(s). Examiner had attempted to contact the Applicant, however, reply was not received in due time. Examiner notes that dependent claims should be corrected accordingly and further consideration and/or search will be required depending on nature of the amendment(s).

In Claims 1, 15 and 23, add the following to further specify the trench dimensions:

forming at least one trench in at least one of the first member and the second member, wherein a width of the at least one trench is between 10 to 20 times a depth of the at least one trench;

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636. The examiner can normally be reached on Monday-Friday approximately 8am~5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735